DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.  Applicant’s argument on pages 16-17 of the remarks that Dalrymple fails to disclose one or more interactive engagement platform servers communicatively couplable to a plurality of user devices, wherein the plurality of user devices are configured to display one or more live video programs via one or more video program livestreams received from one or more video provider servers is understood, but the examiner disagrees.  Dalrymple (paragraphs 18 and 67) discloses providing supplemental content relating to live television being consumed.
	Applicant’s argument on pages 16-17 of the remarks that Dalrymple fails to disclose wherein the interactive content overlay is configured to provide simultaneous real-time interaction with the information associated with the one or more retrieved data payloads while the at least one video program livestream of the one or more video program livestreams is displayed is understood, but the examiner disagrees.  Dalrymple (paragraphs 46 and 48) discloses wherein interactive supplemental overlay content is provided to live broadcast displayed.
	Applicant’s argument on pages 18-19 of the brief that Dalrymple fails to disclose retrieving one or more data payloads including supplemental content related to the 

Applicant’s arguments, with respect to the rejections of claims 7 and 10 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view Dalrymple, in view of Charania, in view of Boccon-Gibod for claim 7, and Dalrymple in view of Darapu for claim 10.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6, 8-9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalrymple (US 2017/0041648), hereinafter referred to as Dalrymple

6.	Regarding claim 1, Dalrymple discloses a system for interactive video content, comprising:  one or more interactive engagement platform servers communicatively couplable to a plurality of user devices, wherein the plurality of user devices are configured to display one or more live video programs via one or more video program livestreams received from one or more video provider servers (fig. 1-5, paragraphs 20-21 wherein plurality of display devices are coupled to content delivery system), 
wherein the one or more interactive engagement platform servers are configured to:  receive at least one of an event ID or metadata associated with the at least one video program stream of the one or more video program streams (fig. 1-5, paragraphs 59-60 wherein primary content includes metadata to identify events or aspects of the primary content during playback, which is used by the system to generate supplemental content); 
retrieve one or more data payloads including supplemental content related to the event ID or metadata associated with the at least one video program livestream from at least one of a third-party content provider or a third-party service provider (fig. 1-5, paragraphs 32 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed); 
and generate one or more control signals configured to cause the plurality of user devices to display an interactive content overlay configured to display information (fig. 1-5, paragraphs 27, 48, 50 and 61 wherein devices playing requested content trigger retrieval of supplemental interactive content to be overlaid on the display device while the current content is being consumed).

7.	Regarding claim 6, Dalrymple discloses the system of Claim 1, wherein receiving one or more datapayloads from at least one of a third-party content provider or a third-party service provider comprises interfacing with an application program interface (API) of at least one of the third-party content provider or the third-party service provider (fig. 1-5, paragraphs 30-32, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed).

8.	Regarding claim 8, Dalrymple discloses the system of Claim 1, wherein the one or more interactive engagement platform servers are further configured to:  identify an advertisement start point in the video program stream (fig. 1-6, paragraph 24 wherein predefined time slots or break points are identified in programming content); 
determine at least one of an advertiser or advertisement subject associated with the identified advertisement (fig. 1-6, paragraphs 44, 65 and 81 wherein advertisement is selected for insertion to render with the primary content); 
(fig. 6, paragraphs 84 and 86 wherein inventory manager attempts to correlate available advertisements to presented content); 
identify an advertisement end point in the video program stream (fig. 6, paragraph 85 wherein inventory of advertisements is evaluated for the time slot identified); 
and generate one or more control signals in response to the identified advertisement end point, wherein the one or more control signals are configured to revert the interactive content overlay to an initial state (fig. 1-5, paragraphs 26-27 wherein selected advertisement renders only during time slot allotted).

9.	Regarding claim 9, Dalrymple discloses the system of Claim 1, wherein the one or more interactive engagement platform servers are further configured to:  identify an advertisement start point in the video program stream (fig. 1-5, paragraph 24 wherein predefined time slots or break points are identified in programming content); 
determine at least one of an advertiser or advertisement subject associated with the identified advertisement (fig. 1-6, paragraphs 44, 65 and 81 wherein advertisement is selected for insertion to render with the primary content);
generate one or more control signals in response to the identified advertisement start point, wherein the one or more control signals are configured to adjust one or more characteristics of an interactive content overlay window based on the at least one (fig. 6, paragraphs 84 and 86 wherein inventory manager attempts to correlate available advertisements to presented content); 
identify an advertisement end point in the video program stream (fig. 6, paragraph 85 wherein inventory of advertisements is evaluated for the time slot identified); 
and generate one or more control signals in response to the identified advertisement end point, wherein the one or more control signals are configured to revert the interactive content overlay window to an initial state (fig. 1-5, paragraphs 26-27 wherein selected advertisement renders only during time slot allotted).

10.	Regarding claim 14, Dalrymple discloses the system of Claim 1, wherein the one or more interactive engagement platform servers are further configured to:  identify a first entity and a second entity associated with a first video program based on metadata extracted from the first video program (fig. 1-5, paragraph 31 wherein tag logic identifies entities present in content presentation); 
receive one or more API feeds from one or more third-party providers to generate a first API bundle associated with the first entity and a second API bundle associated with the second entity (fig. 1-5, paragraphs 30-32, 35, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed); 
combine the first API bundle and the second API bundle into a single collective API bundle (fig. 1-5, paragraph 22 wherein multiple system APIs are combined with multiple content source interfaces providing media content); 
(fig. 1-5, paragraphs 38-40 wherein airing identifier is included in metadata set provided with requested content).

11.	Regarding claim 16, Dalrymple discloses the system of Claim 14, wherein the one or more interactive engagement platform servers are further configured to:  assign the collective API bundle to an event identification of an additional video program associated with at least one of the first entity or the second entity (fig. 1-5, paragraph 61 wherein supplemental content is a video displayed concurrently with primary content).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 2-5, 12-13, 15 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple, in view of Charania (US 2012/0185886), hereinafter referred to as Charania.

16.	Regarding claim 2, Dalrymple is silent in regards to disclosing the system of Claim 1, wherein the interactive content overaly includes a submenu button set comprising one or more selectable buttons, wherein the one or more interactive engagement platform servers are further configured to generate one or more control signals configured to associate at least one data payload of the one or more retrieved data payloads with at least one selectable button of the submenu button set.
However Charania discloses the system of Claim 1, wherein the interactive content overaly includes a submenu button set comprising one or more selectable buttons, wherein the one or more interactive engagement platform servers are further configured to generate one or more control signals configured to associate at least one data payload of the one or more retrieved data payloads with at least one selectable button of the submenu button set (fig. 5-6, paragraphs 75-76 wherein user prompted with information buttons to ascertain user interest in items being presented in viewed content).  Charania (paragraph 77) provide motivation to combine the references wherein user interest is ascertained by interaction with icons/widgets displayed with presented media content.  All of the elements are known.  Combining the references would yield the instant claims wherein an interactive button is displayed while viewer consuming media content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.    

17.	Regarding claim 3, Charania discloses the system of Claim 2, wherein the one or more control signals are configured to associate a first data payload with a first selectable button, and a second data payload with a second selectable button (fig. 6, paragraph 75 wherein the optional interactive buttons displayed represent various items or actions).

18.	Regarding claim 4, Charania discloses the system of Claim 3, wherein selection of the first selectable button is configured to cause the user device to display supplemental content of a first data payload in a first interactive content overlay window, wherein selection of the second selectable button of the second selectable button is configured to cause the user device to display supplemental content of the second data payload in a second interactive content overlay window, wherein the second interactive overlay content window is different from the first interactive content overlay window (fig. 6A-B, paragraphs 77-79 wherein selection of selectable interactive item, causes personalize and purchasing options to be displayed for user item selected).

19.	Regarding claim 5, Dalrymple discloses the system of Claim 3, wherein at least one of the first interactive content overlay window or the second interactive content overlay window is at least partially transparent (fig. 1-5, paragraphs 48-50 wherein supplemental content overlays the main media content).

20.	Regarding claim 12, Charania discloses the system of Claim 1, wherein the one or more interactive engagement platform servers are further configured to:  receive one or more deeplink data payloads from a first user device, wherein the one or more deep link data payloads include a request to share the interactive content overlay window of the first user device with a second user device (fig. 1-3, paragraphs 36 and 39 wherein multiple devices are linked/coupled to share interactive content); 
and transmit the one or more deeplink data payloads to the second user device, wherein the one or more deeplink data payloads are configured to generate a deeplink notification in an interactive content overlay on the graphical user interface of the second user device (fig. 1-3, paragraph 15 wherein supplemental content is overlaid over primary content being displayed).  Charania (paragraph 39) provides motivation to combine the references wherein a first device is communicatively linked to a second device, enabling the sharing of content.

21.	Regarding claim 13, Charania discloses the system of Claim 12, wherein the second user device is configured to display the interactive content overlay window of (fig. 1-3, paragraphs 36 and 39 wherein multiple devices are linked/coupled to share interactive content).

22.	Regarding claim 15, Charania discloses the system of Claim 14, wherein the one or more interactive engagement platform servers are further configured to:  generate one or more control signals configured to associate at least one data payload received from the collective API bundle with at least one selectable button of the submenu button set (fig. 5-6, paragraphs 19 and 75-76 wherein the optional interactive buttons displayed represent various items or actions).

23.	Regarding claim 17, Dalrymple discloses a system for interactive video content, comprising:  a user device communicatively coupled to one or more video provider servers and at least one of one or more third-party service providers or one or more third-party content providers (fig. 1-5, paragraphs 20-21 wherein plurality of display devices are coupled to content delivery system), 
wherein the user device is configured to:  receive one or more video program streams from the one or more video provider servers, the one or more video program streams associated with one or more video programs (fig. 1-5, paragraphs 20-21 wherein plurality of display devices are coupled to content delivery system); 
display at least one video program of the one or more video programs on a graphical user interface of the user device (fig. 4-5, paragraphs 73-74 wherein playback devices display requested media content); 
(fig. 1-5, paragraph 48 wherein viewer presented with interactive question regarding previously viewed content); 
and receive one or more data payloads including supplemental content related to the at least one video program from at least one of a third-party content provider or a third-party service provider (fig. 1-5, paragraphs 32 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed).
However Dalrymple is silent in regards to disclosing associate the at least one data payload with at least one selectable button of the submenu button set, and display an interactive content overlay window within the graphical user interface in response to a user selection of the at least one selectable button, wherein the interactive content overlay window is configured to display the supplemental content of the at least one data payload.
Charania discloses associate the at least one data payload with at least one selectable button of the submenu button set (fig. 6, paragraph 75 wherein the optional interactive buttons displayed represent various items or actions); 
and display an interactive content overlay window within the graphical user interface in response to a user selection of the at least one selectable button, wherein the interactive content overlay window is configured to display the supplemental content of the at least one data payload fig. 5-6, paragraphs 75-76 wherein user prompted with information buttons to ascertain user interest in items being presented in viewed content).  Charania (paragraph 77) provide motivation to combine the references wherein user interest is ascertained by interaction with icons/widgets displayed with presented media content.  All of the elements are known.  Combining the references would yield the instant claims wherein an interactive button is displayed while viewer consuming media content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

24.	Regarding claim 18, Charania discloses the system of Claim 17, wherein the user device is configured to associate a first data payload with a first selectable button, and a second data payload with a second selectable button (fig. 6, paragraph 75 wherein the optional interactive buttons displayed represent various items or actions).

25.	Regarding claim 19, Dalrymple discloses the system of Claim 17, wherein receiving one or more data payloads from at least one of a third-party content provider or a third-party service provider comprises interfacing with an application program interface (API) of at least one of the third-party content provider or the third-party service provider (fig. 1-5, paragraphs 30-32, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed).

26.	Regarding claim 20, Charania discloses the system of Claim 18, wherein the user device is configured to display supplemental content of the first data payload in a first interactive content overlay window in response to a user selection of the first (fig. 6A-B, paragraphs 77-79 wherein selection of selectable interactive item, causes personalize and purchasing options to be displayed for user item selected).

27.	Regarding claim 21, Dalrymple discloses the system of Claim 18, wherein at least one of the first interactive content overlay window or the second interactive content overlay window is at least partially transparent (fig. 1-5, paragraphs 48-50 wherein supplemental content overlays the main media content).

28.	Regarding claim 22, Dalrymple discloses the system of Claim 17, wherein the user device is further configured to:  identify an advertisement start point in a video program stream (fig. 1-5, paragraph 24 wherein predefined time slots or break points are identified in programming content);
and identify an advertisement end point in the video program stream (fig. 1-6, paragraphs 44, 65 and 81 wherein advertisement is selected for insertion to render with the primary content);
Charania discloses generate one or more deactivation control signals in response to the identified advertisement start point, wherein the one or more deactivation control signals are configured to disable at least one of the one or more selectable buttons of the interactive content menu (fig. 5-6, paragraphs 77-79 wherein user selection of item, causes system to generate a 3D model of the selected item in a virtual environment); 
and generate one or more re-activation control signals in response to the identified advertisement end point, wherein the one or more re-activation control signals are configured to re-enable the at least one of the one or more disabled selectable buttons of the interactive content menu (fig. 6, paragraphs 80-81 wherein when user completes interaction with virtual environment, the window for selected item disappears and the items in the media content are user selectable).

29.	Regarding claim 23, Dalrymple discloses the system of Claim 17, wherein the user device is further configured to:  identify an advertisement start point in a video program stream (fig. 1-5, paragraph 24 wherein predefined time slots or break points are identified in programming content);
determine at least one of an advertiser or advertisement subject associated with the identified advertisement (fig. 1-6, paragraphs 44, 65 and 81 wherein advertisement is selected for insertion to render with the primary content); 
generate one or more control signals in response to the identified advertisement start point, wherein the one or more control signals are configured to adjust one or more characteristics of the submenu button set based on the at least one advertiser or advertisement subject (fig. 6, paragraphs 84 and 86 wherein inventory manager attempts to correlate available advertisements to presented content); 
(fig. 6, paragraph 85 wherein inventory of advertisements is evaluated for the time slot identified);
and generate one or more control signals in response to the identified advertisement end point, wherein the one or more control signals are configured to revert the interactive content menu to an initial state (fig. 1-5, paragraphs 26-27 wherein selected advertisement renders only during time slot allotted).

30.	Regarding claim 24, Dalrymple discloses the system of Claim 17, wherein the user device is further configured to:  identify an advertisement start point in the video program stream (fig. 1-5, paragraph 24 wherein predefined time slots or break points are identified in programming content);
determine at least one of an advertiser or advertisement subject associated with the identified advertisement (fig. 1-6, paragraphs 44, 65 and 81 wherein advertisement is selected for insertion to render with the primary content); 
generate one or more control signals in response to the identified advertisement start point, wherein the one or more control signals are configured to adjust one or more characteristics of the interactive content overlay window based on the at least one advertiser or advertisement subject matter (fig. 6, paragraphs 84 and 86 wherein inventory manager attempts to correlate available advertisements to presented content); 
identify an advertisement end point in the video program stream (fig. 6, paragraph 85 wherein inventory of advertisements is evaluated for the time slot identified); 
(fig. 1-5, paragraphs 26-27 wherein selected advertisement renders only during time slot allotted).

31.	Regarding claim 25, Dalrymple discloses the system of Claim 17, wherein the user device is further configured to:  receive one or more signals indicating a specified event has occurred (fig. 1-5, paragraphs 30-32, 35, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed); 
identify the user device as being subscribed to a livestream associated with the specified event (fig. 1-5, paragraphs 21 and 44 wherein system identifies streaming subscription service members); 
and display a notification in the interactive content overlay on the graphical user interface (fig.1-5, paragraph 48 wherein supplemental content is overlaid over primary content).

32.	Regarding claim 26, Dalrymple discloses the system of Claim 25, wherein the livestream comprises at least one of:  a fantasy league livestream; a sporting league livestream; or a gambling service livestream (fig. 1-5, paragraph 48 wherein livestream features sporting content).
(fig. 6, paragraphs 84 and 86 wherein inventory manager attempts to correlate available advertisements to presented content); 
and receiving one or more data payloads including supplemental content related to the extracted metadata from at least one of a third-party content provider or a third-party service provider (fig. 1-5, paragraphs 30-32, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed).
Dalrymple is silent in regards to disclosing generating one or more control signals configured to cause a user device displaying a video program to display an interactive content overlay including a submenu button set comprising one or more selectable buttons on the graphical user interface of the user device, and generating one or more control signals configured to associate at least one data payload with at least one selectable button of the submenu button set
Charania discloses generating one or more control signals configured to cause a user device displaying a video program to display an interactive content overlay including a submenu button set comprising one or more selectable buttons on the graphical user interface of the user device (fig. 5-6, paragraphs 77-79 wherein user selection of item, causes system to generate a 3D model of the selected item in a virtual environment);
and generating one or more control signals configured to associate at least one data payload with at least one selectable button of the submenu button set (fig. 5-6, paragraphs 75-76 wherein user prompted with information buttons to ascertain user interest in items being presented in viewed content). Charania (paragraph 77) provide motivation to combine the references wherein user interest is ascertained by interaction with icons/widgets displayed with presented media content.  All of the elements are known.  Combining the references would yield the instant claims wherein an interactive button is displayed while viewer consuming media content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

34.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple, in view of Charania, in view of Boccon-Gibod (US 2009/0031431), hereinafter referred to as Boccon-Gibod.

35.	Regarding claim 7, Dalrymple discloses the system of Claim 2, wherein the one or more interactive engagement platform servers are further configured to:  identify an advertisement start point in the video program livestream (fig. 1-5, paragraphs 18 and 24 wherein predefined time slots or break points are identified in programming content).
	However Dalrymple and Charania are silent in regards to disclosing generate one or more deactivation control signals in response to the identified advertisement start point, wherein the one or more deactivation control signals are configured to disable at least one of the one or more selectable buttons of the submenu button set, identify an advertisement end point in the video program livestream, and generate one or more re-activation control signals in response to the identified advertisement end point, wherein 
	Boccon-Gibod discloses generate one or more deactivation control signals in response to the identified advertisement start point, wherein the one or more deactivation control signals are configured to disable at least one of the one or more selectable buttons of the submenu button set (fig. 7, paragraph 68 wherein the fast-forward and seek features of the player software or hardware will be disabled while this zone is being rendered),
	identify an advertisement end point in the video program livestream (fig. 5, paragraph 32 wherein system takes note of end point of advertisement),
	and generate one or more re-activation control signals in response to the identified advertisement end point, wherein the one or more re-activation control signals are configured to re-enable the at least one of the one or more disabled selectable buttons of the submenu button set (fig. 7, paragraph 68 once the warning zone has been viewed, the user will once again be able to fast-forward and skip to arbitrary locations in the presentation).  Boccon-Gibod (paragraph 32) provides motivation to combine the references wherein internal zones are indicated by a start point and an end point in the media stream.  All of the elements are known.  Combining the references would yield the instant claims, wherein control buttons are deactivated during advertisement playback, and control buttons are reactivated after advertisement has been played.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalrymple, in view of Darapu (US 2011/0289317), hereinafter referred to as Darapu.

37.	Regarding claim 10, Dalrymple discloses the system of Claim 1, wherein the one or more interactive engagement platform servers are further configured to:  receive one or more signals from one or more third-party APIs that a specified event has occurred (fig. 1-5, paragraphs 30-32, 35, 38 and 40-41 wherein metadata included with received requested content triggers retrieval of supplemental content from a third-party source when corresponding media content is viewed); 
transmit one or more signals to one or more third-party APIs that the specified event has occurred (fig. 1-5, paragraph 32 wherein content consumption on device triggers request for supplemental content from third-party service provider); 
search a registration server for one or more user devices of the plurality of user devices which subscribe to a livestream associated with the specified event (fig. 3, paragraph 67 wherein system searches for supplemental content similar to live content being consumed); 
identify at least one user device of the plurality of user devices which subscribes to a livestream associated with the specified event (fig. 1-5, paragraphs 21 and 44 wherein system identifies streaming subscription service members); 
generate one or more control signals configured to generate a notification in an interactive content overlay on the graphical user interface of the at least one user device (fig.1-5, paragraph 48 wherein supplemental content is overlaid over primary content).

Darapu discloses search a registration server for one or more user devices of the plurality of user devices which subscribe to a livestream associated with the specified event (fig. 6-8, paragraph 60 and 86 wherein user devices can register device to receive streaming subscription content),
and identify at least one user device of the plurality of user devices which subscribes to a livestream associated with the specified event (fig. 6-8, paragraph 90 wherein streaming media content is streamed to one or more authorized mobile user devices).  Darapu (paragraph 40) provides motivation to combine the references wherein the authentication module may grant users the right to receive media content from multiple system sources to multiple devices.  All of the elements are known.  Combining the references would yield the instant claims wherein subscriber devices are granted authorization in order to receive streaming content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

38.	Regarding claim 11, Dalrymple discloses the system of Claim 10, wherein the livestream comprises at least one of:  a fantasy league livestream; a sporting league (fig. 1-5, paragraphs 18 and 48 wherein livestream features sporting content).


Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424